Citation Nr: 1301231	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  98-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for hypertension.

2.  Entitlement to service connection for psychiatric disability, to include PTSD.  
 

REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from December 1960 to May 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which found that new and material evidence had not been submitted to reopen a claim for service connection for hypertension and denied service connection for psychiatric disability. 

In a May 2007 decisions, the Board reopened and denied the claim for service connection for hypertension and for a psychiatric disorder.  The Veteran appealed the denial of the claims to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Court issued a memorandum decision vacating and remanding the denials of service connection.  

In February 2010, the Board again denied the claim of entitlement to service connection for hypertension, and remanded the claim for service connection for psychiatric disability.  In January 2012, the Court again issued a memorandum decision vacating and remanding the denial of service connection for hypertension.  Both claims have now returned to the Board.   

The Veteran testified in October 1998 before a hearing officer at the RO, and in June 2000 before a Veterans Law Judge, who is no longer employed by the Board.  Transcripts of the hearings are of record.  

In March 2002, the Board offered another opportunity for a hearing in view of the fact that the judge who conducted the June 2000 hearing no longer worked for the Board.  VA instructed the Veteran that if he did not respond within 90 days, the Board would assume that he did not want another hearing.  As the Veteran did not respond to this letter within 90 days, the Board has not scheduled another hearing in this appeal.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Chronic hypertension was not shown in service or for many years thereafter, and the Veteran's current hypertension is not shown to be related to service.  The Veteran's report of receiving treatment for hypertension within a year of separation from service is not credible.  

2.  An acquired psychiatric disability was not shown in service or for many years thereafter, and any current psychiatric disability is not shown to be related to service.  The Veteran's report of being accused of rape during service is not credible.    


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in-service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2.  A psychiatric disability was not incurred or aggravated in-service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2002, July 2003 and June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  While the Veteran did not receive specific information regarding the disability rating and effective date elements of his claim for hypertension, as the claim is being denied no disability rating or effective date will be assigned.  After receipt of all of the above mentioned notice, the case was readjudicated in October 2011.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.  The Veteran has identified prior treatment by a Dr. Foster and Dr. Thomas for hypertension but has affirmatively indicated that records of such treatment are not available.  The Veteran was afforded a VA psychiatric examination in relation to his claim of entitlement to service connection for psychiatric disability.  A VA examination is not necessary in relation to the Veteran's claim for hypertension as the probative and credible evidence is against suggesting that the current disability may be associated with service.  There is no medical evidence tending to indicate such a relationship and, as explained below, the Veteran's testimony, alleging treatment for hypertension beginning in the first year after separation from active duty and continuing until the present, is not credible.   See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

II.  Factual Background

A.  Hypertension

The Veteran contends that service connection is warranted for hypertension as it was incurred during active duty service when he was hospitalized for an allergic reaction to penicillin.  Alternatively, the Veteran contends that service connection is warranted on a presumptive basis as a chronic disease or a disease associated with herbicide exposure. 

The service treatment records establish that the Veteran was hospitalized in February 1963 with a hypersensitive reaction following the administration of penicillin.  He experienced an episode of hypotension, was provided medication, and an isolated blood pressure reading of 220/150 was recorded, followed by a blood pressure reading of 120/100 very soon thereafter.  No other instances of elevated blood pressure were noted during service.  The Veteran's blood pressure measured 120/78 at his February 1964 separation examination and he did not then give a history of high or low blood pressure.

Private medical records from October 1973 to July 1977 show treatment and evaluation for cervical and back strain and knee contusion.  The records do not mention any problems with high blood pressure or hypertension.  

A separate May 1977 private progress note shows that the Veteran was seen in the hospital for weight loss, weakness and backache.  His blood pressure was not hypertensive as it was 106/60.  

Private medical records from August 1988 to November 1989 show treatment for various medical conditions.  In September 1988, blood pressure was 132/80.  In November 1988, the Veteran was noted to have a negative history of chronic medical problems.  He did report treatment for tuberculosis for two years beginning in 1967.  

In January 1989, his blood pressure was 160/100.  It was noted that the Veteran had been hypertensive for a couple of weeks.  The treating physician put him on medication to try and lower the blood pressure.  In February 1989, his blood pressure was 150/100, and in June 1989, it was 130/90.  

U.S. Railroad Retirement Board records show that the Veteran was noted in September 1988 to have had a complete cardiovascular and vascular evaluation, all of which was negative for hypertension.    

In an initial May 1989 claim for service connection for hypertension, the Veteran reported that he had been treated for hypertension during service in 1963 and after service in 1989, by a Dr. Israel.  

In an August 1989 rating decision, the RO denied service connection for hypertension.  The Veteran appealed and the RO reaffirmed the denial in a November 1989 statement of the case.  In the statement of the case, the RO found that the evidence did not show that hypertension became a compensable disability within the one year period following separation from active service.

In a May 1990 statement, the Veteran indicated that on several occasions his blood pressure was elevated during service.  He also contended that during his discharge physical his systolic blood pressure was 170.  He alleged that he was not told about this at the time but he found out later that he should have been advised to get it checked or treated.  

In March 1991, the Board denied entitlement to service connection for hypertension, noting the single occasion of elevated blood pressure in service, followed by the normal finding at separation and no evidence of post-service treatment prior to 1989.  

A July 1991 private medical consultation report shows that the Veteran was noted to have a history of high blood pressure over the last several years.  

During an October 1995 private medical examination, the Veteran was seen for shortness of breath on exertion.  He was noted to have no history of heart disease save for hypertension since 1989.  

In an April 1999 statement, the Veteran indicated that when he first got out of the service, he did not think about getting medical examinations.  He was out of the military and intended to live life to the fullest.  He argued that high blood pressure could exist for years without causing symptoms, but all the while causing serious damage to heart, blood vessels and kidneys and submitted a medical article making this point.  He noted that since his high blood pressure and heart disease had been diagnosed, he had been seeing doctors continuously for these disorders.   

In a May 1999 statement, the Veteran indicated that in regard to a claim for hypertension, he experienced a very stressful incident in service when he was falsely accused of rape.  He indicated that the incident had haunted him for years and that it contributed to his high blood pressure and subsequent heart condition.  

In a January 2000 Form 9, the Veteran reiterated that his current hypertension was related to stress caused by a false accusation of rape during service.  

During an April 2000 private history and physical, the Veteran was noted to have had hypertension for about 15 years.  

During a June 2000 videoconference hearing the Veteran testified that was first seen by a physician for hypertension after service sometime in the 1960s.  He reported being seen by a Dr. Foster and a Dr. Thomas.  Dr. Foster had since passed away but Dr. Thomas was still practicing medicine.  The Veteran did not recall whether he received any medication at the time he saw these physicians.     

A July 2001 report from the National Personnel Records Center (NPRC) indicates that that office searched for a record of the Veteran's reported arrest for alleged rape in Germany during service.  The Center found that there was no evidence of such an arrest.  

In a December 2002 statement, the Veteran indicated that he was a patient of Dr. Thomas from 1965 through the early 1990s for hypertension.  In 1965-1966, the physician allegedly treated him for hypertension and various illnesses.  He specifically noted that Dr. Thomas prescribed medication for the condition in 1965-1966.   The Veteran indicated Dr. Thomas was not efficient in his record keeping and was in poor health.  His head nurse at the time of the alleged treatment, Ms. T.M.C., remembered that the Veteran had been a patient but was reluctant to write a letter for him.  The Veteran also reported that Ms. B, who later worked with Ms. T.M.C., remembered Ms. T.M.C. telling her about the Veteran being a patient during that time-frame and indicated that she would be willing to write a letter indicating what Ms. T.M.C. told her. 

In a March 2003 statement, the Veteran's sister reported attempting to help the appellant obtain records of the treatment from Dr. Thomas for hypertension.  She inquired with the physician and his nurse.  They reportedly remembered that the Veteran had been a patient but had no idea where the records of this treatment were located.  Dr. Thomas informed her that his office was now closed and that he was not responsible for records over 10 years old.  The sister noted that she was also a patient of Dr. Thomas and she enclosed a letter from the physician indicating that he had lost her medical records.   

In a March 2003 statement, Ms. B indicated that she worked at Dr. Thomas' office as a nurse's aide trainee from 1968 to 1970.  Ms. B indicated that Ms. T.M.C. had informed her that she remembered the Veteran coming into Dr. Thomas' office and being treated for high blood pressure in 1965.  She noted talking to Ms. T.M.C. on the phone in November 2002.     

During an April 2004 private medical visit, the Veteran reported that his blood pressure had been markedly elevated ever since the hospitalization in service.     

In a January 2005 Form 9, the Veteran indicated that hypertension, PTSD, diabetes and heart condition were all interrelated.  

In the January 2012 memorandum decision, the Court found that the Board, in its February 2010 decision, did not provide adequate support for its determination that the Veteran's lay statements concerning the onset of his hypertension were not credible 'in light of the other evidence of record.'  The Court also found that the Board improperly dismissed the statements of the sister and the Ms. B simply because they did not have firsthand knowledge of the alleged treatment received by the Veteran for hypertension beginning in 1965.   

In a September 2012 brief, the representative contended that the Veteran's lay testimony concerning receiving treatment for hypertension in 1965-66 is credible, arguing that there was no statements in the record which are inconsistent with, or contradict, this testimony.  The attorney also contended that the statements provided by Ms. B and the Veteran's sister, Ms. J, are also credible, arguing that there is no evidence of record that suggests these statements are fabricated or mistaken, nor is there any evidence, which contradicts them.  

B.  Psychiatric Disability

The appellant contends, in essence, that he acquired a psychiatric disorder due to the stresses of military service.  Specifically, he claims that he has suffered from depression, anxiety, and/or posttraumatic stress disorder ever since an incident of being falsely accused of rape during service.  He testified that in late 1962 or early 1963 he was arrested and detained for a period of three days while stationed in Germany.  He indicated that he was not court- martialed, but did mention that the accusation was "documented."

The Veteran's service personnel records do not include any documentation that the Veteran was accused of rape.  They do show that the Veteran's record of conduct included an Article 15 punishment for being absent without leave, and drunk in a public place in November 1962.  The service personnel records also show a February 1963 Special Court Martial for being absent without leave, a June 1963 Summary Court Martial for breaking restriction, and an August 1963 Summary Court Martial for disobeying a non-commissioned officer.  He also was given Article 15 punishment for being absent without leave in March, April, May, October, and December 1963; as well as in January and April 1964.  The appellant's security clearance was revoked in February 1963.  The Veteran's DD-214 indicates that the appellant had 53 days of lost time during his term of active duty service.  

The Veteran's service treatment records do not show any diagnosis of psychiatric disorder during service.  In May 1963, the Veteran received a psychiatric evaluation.  It was noted that he was being considered for discharge because of difficulty adapting to service as indicated by his history of repeated minor infractions.  The Veteran reported that his principal problem had been that he would be late for bed check.  He indicated that due to the infractions, particularly the initial one, his morale had been greatly damaged.  The appellant reported that he did not want to be discharged and hoped to remain on duty until he was rotated.  No evidence of mental illness was seen.  The examining psychiatrist commented that in view of the Veteran's motivation and evidently reasonable approach toward adapting better for the remaining period of service, he was considered to be a good candidate for further efforts at rehabilitation and retention in service.   The examiner indicated that no psychiatric disease was found.  

Later in May 1963, the Veteran was seen for a physical examination.  It was noted that he had had sleeping trouble and felt depressed and worried during service.  

In his February 1964 separation history report the Veteran reported a history of prior or current depression or excessive worry but had not had prior nervous trouble.  Clinical evaluation revealed that the Veteran was psychiatrically normal.   

An October 1988 private psychological evaluation report shows that the Veteran reported a number of physical complaints.  He also reported an unbearably stressful situation with his work as a railroad payroll clerk.  The diagnostic impressions were clinical depression and anxiety with conversion disorder, and associated compulsive character functioning.  A June 1989 private progress note shows that the Veteran was continuing to experience depression and that his physician was going to begin treating him with Prozac.  

At a July 1990 psychiatric evaluation, the Veteran complained of protruding discs in his neck, borderline glaucoma, weakness in the left side and sleep apnea.  He had last worked in August 1998 and apparently stopped working at least in part due to neck and wrist pain.  In reporting his social history, the Veteran indicated that he had been in the Army after high school.  He indicated that he used to drink moderately but in 1977 he quit.  During the examination, the Veteran was noted to be autistic, quiet and withdrawn, seemingly depressed and preoccupied with his own pain and problems.  He had psychomotor retardation, and a depressed mood and affect.  He denied any thoughts that others were trying to harm him but indicated that he felt "his supervisor could have listened to him and got (him) some help."  The examiner diagnosed the Veteran with major depression with chronic pain and obsessive compulsive personality traits.

Private progress notes from 1991 to 1995 show some treatment for depression.  A November 1991 note indicates that the appellant felt persecuted by his supervisor at the railroad.  A May 1993 note shows that the Veteran's daughter had died in her sleep.   In March 1995, the Veteran was noted to be having a lot of anxiety.  His medication was switched.

In a March 1997 claim, the Veteran reported that during service he had a "Top Secret Clearance" and was interrogated extensively concerning an accusation that he had raped a German woman while stationed in Kaislerslauten with the 596th Signal Company.  He reported that the military "CIA" (security) came to his bunk and took him to a room so they could interrogate him.  They asked him over and over if he raped the woman.  They also asked him whether he had given out any military secrets or told anyone about U.S. military missions.  He indicated that this interrogation went on for approximately two to three days.  He alleged that the way agents restricted him led him to believe that they wanted him to provide responses to questions for which he did not know the answers.  He reported that fellow soldiers had advised the interrogators that the Veteran had been in the barracks during the time of the rape and thus, could not have been the perpetrator.  He noted that the security agents finally let him go but did not apologize.  The appellant indicated that the stress from the incident had continued to affect him up until the present day.  Thus, he felt that his psychiatric disorder should be service-connected.  

On his August 1998 Form 9, the Veteran indicated that while he was in Kaiserslautern, Germany, there was a Criminal Investigation Division (CID) agent who liked a young German woman, who in turn fancied the Veteran.  This upset the agent, and this agent then began to falsely accuse the Veteran of raping the woman.  As a result, the Veteran was incarcerated even though all of the other fellow servicemen in his barracks, both black and white, reported that the appellant had not left the premises the night of the rape.  The appellant noted that he took and passed a lie detector test.  The Veteran indicated that after he was cleared of any wrongdoing, he was not offered an apology.  He indicated that he had previously kept the details of this incident to himself but that he periodically experienced flashbacks related to it.  

During an October 1998 RO hearing, the Veteran indicated that while stationed in Germany, there was a young German prostitute who he liked.  This woman had previously been the girlfriend of a CID agent.  The CID agent, however, purportedly had the Veteran arrested and taken to a police station.  He was given a lie detector test, which he passed.  The appellant testified that this experience was very traumatic for him.  

In February 1999, the Veteran was seen at the VA mental health clinic with complaint of depression since being falsely accused of rape in service.  Following a mental status examination the examiner diagnosed a depressive disorder, not otherwise specified on Axis I, and on Axis IV listed a stressor as "[t]raumatic incident from past."  During March and April 1999 psychological testing, the Veteran again reported the rape accusation in service.  Test results showed that the Veteran worried and ruminated excessively about perceived mistreatment and racial discrimination related to the alleged incident during his military service.  The diagnoses included anxiety disorder not otherwise specified, and obsessive compulsive personality traits.  It was noted that when under stress, the Veteran's style of coping was through the use of fantasy and repression exacerbated by excessive rumination. 

In a May 1999 statement, the Veteran indicated that he was interrogated at a police station after being falsely accused and arrested for rape during service.  He noted that a false and misleading statement was issued pertaining to this incident and that the entire statement was inaccurate. 

In September 1999 the Veteran reported never seeing the person who accused him of the rape during service.  He indicated that he was told that he would never see his family again and would lose everything.  He also indicated that the Army should have arranged for mental health therapy for him subsequent to the incident.  

During the June 2000 Board hearing, the Veteran testified that the CID, not military police, arrested him for an alleged rape of a prostitute in the woods during service sometime between late 1962 and early 1963.  He asserted that he was jailed for three days, and then carried to the barracks where he was administered a lie detector test.  He reported seeing a psychiatrist during service but not due to the allegation of rape.  The appellant could not remember if he saw the psychiatrist before or after the accusation.  He also noted that he had a top secret security clearance at the time.  

In September 2000, the Veteran indicated that when accused of the false rape in service, he was arrested by military police and the CID sometime between 1962 and early 1963.

In a June 2001 statement, the Veteran reported that the arrest in service was documented in his service treatment records.  He indicated that dates of May 7 and 8, 1963, when he was incarcerated by the CID are clearly shown on his DD-214.  He noted that his life was threatened during interrogation.  

In a separate June 2001 statement, the Veteran reiterated that he had a top secret clearance while in the military and that the files related to the false arrest for rape could have been separately filed in a "secured clearance file."  

In a May 2001 report, the National Personnel Records Center found no evidence in the Veteran's military personnel file of any arrest in 1962 or 1963 while stationed in Germany.

A May 2004 Veteran's Center progress note indicates that the Veteran reported that when he was accused of rape during service, many fellow white soldiers threatened to do him bodily harm.    

In a June 2005 statement, a fellow serviceman recalled that while stationed in Germany, he voluntarily participated in a Military Police line-up in relation to a German prostitute accusing an American service member of rape.  The military police who had asked this serviceman to volunteer noted that this was a routine activity because a number of prostitutes had accused service members of raping German nationals.  

In a separate June 2005 statement, a another fellow service member reported that around the second week of May 1963, the CID and military police came to their unit and picked up the Veteran on suspicion of a crime that the fellow service member later learned was rape.  Several days later, the Veteran was released and returned.  The fellow service member noted that black soldiers had a difficult time in Germany in the early 1960s because some white soldiers did not want black soldiers talking to white American or German women.  This service member also noted that he left Germany the following month in June 1963 and as far as he could recall, the Veteran was never charged with any crime.
 
Mental health treatment records shows that the Veteran has received fairly regular psychiatric treatment since 1999.  He regularly reports a history of emotional distress due to the accusation of committing a rape during service.  Diagnoses included depressive disorder, anxiety disorder, PTSD, and an adjustment disorder.  

In a July 2005 letter, a readjustment counselor noted that the Veteran had been a client at the Mobile, Alabama Veterans Center since January 2004.  The appellant continued to report problems with sleep disturbance, nightmares, suspiciousness and depression related to the alleged false accusation of rape.  It was the counselor's opinion that the Veteran suffered from the full range of PTSD symptoms.  His condition was chronic and his prognosis was poor.  

During a September 2010 VA psychological evaluation, the psychologist noted reviewing the claims files.  The Veteran reported re-experiencing the in-service rape accusation.  The appellant stated that he kept the alleged incident to himself for 30 years prior to telling anyone about it.  He reported living a life of fear as to what could happen to him because there was never anything issued in writing stating that he was innocent.  He reported symptoms of re-experiencing, avoidance, mood swings and irritability daily to weekly since the alleged in-service incident.    

The psychologist noted that there was no record of a diagnosis or treatment of mental disorder prior to the submission of the original claim for service connection for mental disorder.  Following the involvement of an external incentive (i.e. potential receipt of disability benefits), the Veteran had received a number of different mental disorder diagnoses.  These diagnoses were based predominantly on the appellant's subjective report of symptoms, with no objective assessment of response style, as was customary in a clinical (as opposed to a medicolegal) context.  Therefore, the validity of the prior diagnoses was unknown.  

The psychologist also found that the reported rape accusation did not appear to satisfy the stressor criteria for a diagnosis of PTSD as it did not involve experiencing, witnessing or confrontation with an event that involved actual or threatened death or serious injury of threat to the physical integrity of self or others.  The Veteran's current condition was unclear.  Thus, the link between his reported stressors and any current condition was also unclear.  

Mental status examination was unremarkable and the Veteran reported military stressors in an unremarkable manner.  The psychologist noted that the Veteran's objectively assessed response style precluded a conclusive diagnosis of a mental disorder.  Thus, the psychologist provisionally concluded that under the controlling psychiatric diagnostic criteria, the Veteran had no diagnosis on Axis I and a deferred diagnosis on Axis II.  

In June 2010, the Veteran's wife indicated that after marrying the appellant in 1964, she noticed that he had changed.  He had problems with alcoholism and keeping a job.  He would also stay away from home from Friday to Monday morning.  He was verbally threatening and one or two times physically violent.  After many years had passed, the Veteran informed her of the false accusation of rape during service.  The wife indicated that the memory of this incident had caused the Veteran great anguish and mental problems.  

A petition submitted by the Veteran's representative in April 2011 indicates that the VA psychologist who evaluated the Veteran in September 2010 was biased in his evaluation of Veteran's with claims for PTSD.  The psychologist was deemed to consistently find that Veterans did not have PTSD, had PTSD that was barely noticeable or were faking their symptoms.  He was reported to spend only 15 minutes with Veterans when evaluating them, along with subjecting them to a one to two hour computer evaluation and 15 to 30 minute facial recognition test.  Approximately 22 Veterans signed on to the petition, asking for a formal investigation of the psychologist and for new compensation and pension examinations.  

III.  Law and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for certain chronic diseases, including hypertension and a psychosis if manifest to a compensable degree within one year following separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Hypertension

The Veteran's service treatment records show two elevated blood pressure readings on a single day following a reaction to penicillin in February 1963.  The service treatment records are thereafter negative for any symptoms, findings or diagnoses of hypertension.  The February 1964 separation examination showed normal blood pressure of 120/78 and the Veteran denied a history of high or low blood pressure at that time.  Thus, chronic hypertension or high blood pressure was not shown in service.

The record then does not contain any reference to hypertension until 1989, approximately 25 years after service.   Hence, without evidence of compensably disabling hypertension within one year following discharge from active duty, presumptive service connection is not in order.  38 C.F.R. §§ 3.307, 3.309.  None of the post-service medical records contain any indication that the Veteran's current hypertension, diagnosed so many years after separation from active service, is related to such service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

The Veteran has reported that he was treated by Dr. Thomas for hypertension from 1965 through the early 1990s, and that he was also treated by Dr. Foster sometime in the 1960s.  Ms. B has reported that she spoke with the nurse working with Dr. Thomas in 1965, T.M.C., and that T.M.C. remembered the Veteran being treated for hypertension at that time.  The Board does not find either of these reports credible.  

Notably, the Veteran reported in his original 1989 claim for service connection that he received treatment for hypertension in during service in 1963 but after service he did not report any treatment until seeing a Dr. Israel in 1989.  He did not report receiving any treatment from Dr. Thomas for hypertension during 1965 or during any other time frame.  He also did not report receiving any treatment from Dr. Foster.  These omissions damage the appellant's credibility.  

Additionally, the May 1977 private progress note shows a normal blood pressure reading of 106/70, and the September 1988 United States Railroad Retirement Board record indicates that a complete cardiovascular and vascular evaluation had been negative.  Likewise, a November 1988 progress note indicates that the Veteran had a negative history of chronic medical problems.  All of these findings damage the credibility of any assertion that the appellant suffered from chronic hypertension since separation from active duty.  

The July 1991 private medical consultation report indicates that the Veteran had a history of high blood pressure over the last several years, but there is no suggestion that he had suffered from hypertension since 1964.  The October 1995 private medical examination report indicates that the Veteran had no history of heart disease save for hypertension since 1989; and the April 2000 private history and physical indicates that the Veteran had about a 15 year history of hypertension, i.e., since 1985.     

Additionally, in April 1999, the Veteran indicated that when he first got out of service, he was not concerned about getting medical examinations.  If so, his testimony that he was treated for hypertension since  service is simply false.  He also indicated that hypertension was the type of disease that could exist for years without causing symptoms and that after the disease was in fact diagnosed, he had been seeing doctors continuously.  Considered together, these statements at least suggest the contention that although the Veteran had not received treatment for hypertension for a number of years after service, the disease could still have been present during those years.  

In sum, the above evidence consistently points to onset of chronic hypertension no earlier than sometime in the 1980s.  Also, the Veteran's initial report on his 1989 claim concerning the hypertension treatment he had received is much more contemporaneous to the time frame in question.  It was also made against his interest in receiving service connection for hypertension on a presumptive basis.  On the other hand, his report of receiving the hypertension treatment from Dr. Thomas continuously from 1965 to the 1990,s and from Dr. Foster sometime in the 1960s was made approximately 11 years later and was clearly self-serving.  Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).   Thus, given that the Veteran's contemporaneous report of post-service medical treatment for hypertension beginning in 1989 is consistent with the other more contemporaneous medical evidence mentioned above, and given that the Veteran's later, self-serving report is inconsistent with this evidence, the Board finds the report of treatment for hypertension prior to 1989, or at least prior to the 1980s, not credible.

The report of Ms. B is equally inconsistent with the above mentioned evidence.  Also, Dr. Thomas' nurse, T.M.C., not wishing to submit a letter directly on the Veteran's behalf also casts doubt on the credibility of Ms. B's report.  It is unclear why T.M.C. would be willing to report this information on the phone to Ms. B but not to write a letter on the Veteran's behalf.  Additionally, T.M.C. offers no explanation how she was able to remember that the Veteran been specifically treated by Dr. Thomas for hypertension in 1965, some 37 years earlier.  For all of these reasons, the Board also does not find Ms. B's report of the hypertension treatment in 1965-66 credible.  

Further, the Veteran's sister's report, while noting that Dr. Thomas had also lost her records, only alleged that the physician and Ms. T.M.C. remembered that the Veteran had been a patient.  The appellant's sister does not state that the appellant was treated for hypertension during 1965-66 or any other time  frame.  Accordingly, it does not tend to show that such treatment occurred.

The preponderance of the evidence shows neither a continuity of high blood pressure or hypertension since service, nor compenably disabling hypertension during the first post-service year.  Moreover, there is no competent evidence indicating that the current hypertension is otherwise related to service. 

The Board has specifically considered the Veteran's assertions that his hypertension is the result of Agent Orange exposure and/or that it resulted from him being falsely accused of rape in service.  Regarding the former, hypertension is not one of the enumerated diseases associated with Agent Orange exposure, it is not established that the Veteran served in Vietnam and the Veteran has submitted no evidence of actual exposure to herbicides in service in order to substantiate a claim for service connection due to herbicide exposure on a direct, rather than a presumptive, basis.   38 C.F.R. § 3.307, 3.309; Combee v. Brown, 34 F.3d 1039 (1994).  

Regarding the latter, the service personnel records do not reflect that the Veteran was accused of rape and detained by the military police as he has described and no medical evidence has related his hypertension to this unsubstantiated incident.  The Board finds that such assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998). 
 
Finally, while the Veteran may believe that his current, chronic hypertension, first shown in 1989, is related to service, as a layperson, he is not competent to provide a medical opinion concerning such a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given chronic hypertension was not shown in service; given that there is no competent medical evidence of hypertension until many, many years after service, and given that there is no competent evidence of a nexus between hypertension and the Veteran's service, including the lone one day episode of high blood pressure therein, the weight of the evidence is against a finding of service connection on either a direct or presumptive basis.  

The claim is denied.

B.  Psychiatric Disorder

The service treatment records show only notations of feeling depressed and worried in May 1963, and at a February 1964 separation examination.  Notably, during the May 1963 psychiatric examination no psychiatric disease was found and no evidence of mental illness was seen.  Similarly, in February 1964 the appellant was clinically normal from a psychiatric perspective.  Thus, the weight of the evidence is against a finding that a chronic psychiatric disability was present during service.  

The record then does not contain any reference to psychiatric problems until 1988, approximately 24 years after separation from service.  Hence, there is no competent evidence showing that a psychosis was compensably disabling within one year of the appellant's separation from active duty.  A lengthy interval of time between service and initial post service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

The record does contain later diagnoses of psychiatric disorders, including PTSD, anxiety disorder and depression, which were assigned in relation to the Veteran's report of being accused of rape during service in Germany.  Significantly, the appellant's personnel records and service treatment records are conspicuously devoid of any documentation indicating that he was subject to an accusation and arrest for rape during service, however, despite the specific assertion that the incident was documented, at least in the service treatment records.  The fact that numerous other offenses under the Uniform Code of Military Justice are specifically noted in the appellant's personnel file raises grave doubts as to the credibility of the assertions presented.

During the June 2000 Board hearing the Veteran specifically indicated that the CID, and not the military police arrested him for the alleged rape during service.  Conversely, in a subsequent September 2000 statement, not two months later, the Veteran specifically reported that he was arrested by both the military police and the CID.  Additionally, in his March 1997 claim, the Veteran reported that the "military CIA" initially came to find him at his bunk and then took him off to a separate room to interrogate him for approximately two to three days.  Conversely, at the October 1998 RO hearing, in the September 1999 statement and at the June 2000 Board hearing, the Veteran reported that he was actually arrested and brought to the police station where he was interrogated and jailed for three days.  These inconsistencies damage the appellant's credibility.

Further, on his August 1998 Form 9 and in subsequent statements, the Veteran reported that after he was accused, all of the fellow servicemen in his building, white and black, affirmatively reported that he had been in the barracks the night of the rape.  He also did not report any hostility from white soldiers due to the rape accusation.  During a May 2004 Veteran's Center visit, however, he specifically reported that when he was accused of rape many of his fellow white soldiers had threatened him with bodily harm.  This inconsistency damages the appellant's credibility.

Although the Veteran has alleged that his psychiatric symptomatology began immediately after the alleged incident and has continued since, the record shows that he had numerous opportunities to report these problems to evaluating and treating mental health professionals, beginning with the May 1963 psychiatric examination during service.  Yet, he made no mention of any such symptoms to any mental health professional until the late 1990s, more than 30 years later.  An individual falsely accused of rape could be hesitant to inform his family or friends about such an incident.  Given the level of suffering described by the Veteran in relation to the alleged incident, however, the Board finds it not reasonable to believe that the appellant would not have disclosed the incident prior to 1999 to one or more of the mental health professionals to whom he was already disclosing private information.

The lack of any documentation of rape in the Veteran's service records, combined with numerous inconsistencies contained in the appellant's accounts leads the Board to find his report of the rape accusation in service entirely non-credible.  For these same reasons, the June 2005 statement from the fellow service member who reported actual knowledge of the incident is not credible as it contains information essentially identical to one of the generic accounts made by the Veteran.  Due to this entire lack of credibility, the Board cannot attach any probative weight to the mental health findings of record, which tend to indicate that the Veteran has a current psychiatric disability related to the rape accusation incident.  

Apart from mental health findings related to the alleged rape accusation, there is no medical evidence suggesting any relationship between any current mental health disability and the Veteran's military service.  To the contrary, after reviewing the claims file and examining the Veteran, the September 2010 VA psychologist found that the appellant's objectively assessed response style precluded a conclusive diagnosis of a mental disorder.  The examiner did mistakenly find that there was no record of diagnosis or treatment of a mental disorder of record prior to the Veteran's initial claim for service connection, as the Veteran had received such diagnosis and treatment as early as 1988.  This error does not, however, undercut the probative value of the psychologist's essential conclusion that the Veteran only began reporting the symptomatology related to the alleged rape accusation after pursuing the external incentive of service-related benefits.  As noted above, the diagnoses rendered before the claim of entitlement to service connection for a psychiatric disorder was filed are not related to the alleged rape or any other alleged incident in service.  Consequently, despite the examiner's error, his report retains probative value.  

Although the petition submitted by the Veteran's representative questions the objectivity of the September 2010 VA examiner, in the absence of more specific evidence of bias, and given that the examiner's findings are extremely consistent with the Veteran's lack of credibility, a new VA examination is not necessary.  Moreover, contrary to the earlier conclusion of record that a VA examination was necessary in relation to this claim, because a comprehensive review shows that the Veteran's reports, including his report of continuity of psychiatric symptomatology since service, are not credible, there is no evidence that even suggests a nexus between any current psychiatric disability and military service.  See 38 C.F.R. § 3.159(c)(4). 

In sum, a chronic psychiatric disability was not shown in-service, and a compensably disabling psychosis was not demonstrated within a year of separation from active duty.  Further, given that there is no competent medical evidence of psychiatric disability until many, many years after service; given that the Veteran's report of the rape accusation is in service is not credible; and given that there is no competent evidence of a nexus between any current psychiatric disability and the appellant's service, the weight of the evidence is against a finding of service connection.  The claim is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for psychiatric disability, to include PTSD, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


